 Case 16-10845-SDM           Doc 53    Filed 05/15/19 Entered 05/15/19 16:08:10               Desc Main
                                       Document     Page 1 of 4

                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                                     CHAPTER 13 NO:

JOE SIMON AND SHARON WELLS                                            16-10845

                     NOTICE OF TRUSTEE’S MOTION TO MODIFY PLAN

        Should any party receiving this Notice desire to respond or object to said Motion (copy
attached), such response or objection is required to be filed ON OR BEFORE JUNE 17, 2019,
using the CM/ECF system or with the Clerk of this Court at the following address:

                                    Shallanda J. Clay, Clerk of Court
                                         U.S. Bankruptcy Court
                                    Northern District of Mississippi
                                        703 Highway 145 North
                                          Aberdeen, MS 39730

and a copy must be served on the undersigned Chapter 13 Trustee and the Debtor’s attorney. If no
responses are timely filed prior to the above deadline, the Court may consider said motion immediately
after the response deadline has expired. In the event a written response is timely filed, the Court will
notify you of the date, time, and location of the hearing thereon.

                                      CERTIFICATE OF SERVICE
        I, Terre M. Vardaman, Chapter 13 Trustee, do hereby certify that I have electronically filed the
foregoing Notice and corresponding Motion with the Clerk of Court using the CM/ECF system, and I
further certify that I either mailed by U.S. Postal Service, first class, postage prepaid and/or
electronically notified through the CM/ECF system, a copy of the Notice and Motion to the debtor,
debtor’s attorney, attorneys of record, the U.S. Trustee, and affected parties in interest as listed on the
Certificate of Service of the attached Motion.

DATED:         May 15, 2019.                           TERRE M. VARDAMAN, TRUSTEE
                                                       /S/ Jeffrey K. Tyree, MSB#9049
                                                       Attorney for the Trustee
 Case 16-10845-SDM        Doc 53     Filed 05/15/19 Entered 05/15/19 16:08:10            Desc Main
                                     Document     Page 2 of 4

                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                                   CHAPTER 13 NO:

JOE SIMON AND SHARON WELLS                                          16-10845

                              TRUSTEE’S MOTION TO MODIFY
        COMES NOW, Terre M. Vardaman, Trustee, and files this her Motion to Modify the above
styled and numbered case, and in support of same, would show unto the Court the following:

      1.     The Debtors’ Chapter 13 plan was confirmed on May 2, 2016, for a period of 36 months
             with $0.00 to the unsecured creditors herein.

      2.     A material part of the plan provided for the payment of conduit mortgage payments to
             Ocwen Loan Servicing of $548.00 per month including escrow commencing with May
             2016, while curing prepetition mortgage arrears calculated through April 2016.

      3.     After the case was confirmed, Deutsche Bank Trust Company filed a proof of claim on
             July 7, 2016, on behalf of Ocwen Loan Servicing in the total amount of $47,858.72,
             showing thereon the prepetition arrearage claim of $4,218.24 and ongoing conduit
             payments of $472.36.

      4.     Page 4 of the proof of claim showed that it was being filed as a “total debt claim,” with
             the total amount owed on date of maturity, December 1, 2016, expected to be
             $50,846.70.

      5.     At the time the proof of claim was filed, the Trustee notified the Debtor’s attorney that
             the loan would mature prior to the termination of the bankruptcy proceeding, and that
             absent a loan modification, payment in full of the claim over the life of the plan would
             render the plan unfeasible. The Trustee subsequently filed a Motion to Dismiss this
             case on December 16, 2016, stating therein the above sequence of events, and the
             Debtors responded that they had applied for a loan modification with Ocwen and were
             approved, and that they were now under a new balloon mortgage with a maturity date of
             April 2032.

      6.     After several months of rescheduled hearings while the Trustee attempted to contact
             Ocwen Loan Servicing to obtain proof of the loan modification, an Order was finally
             entered on the Trustee’s Motion to Dismiss on June 20, 2017, denying the Motion to
             Dismiss, with the Trustee to continue accruing conduit payments until such time as the
             Debtors could provide proof of a loan modification, as, in the interim, the mortgage was
             in the process of being transferred from Ocwen to Nationstar.

      7.     Servicing for this loan has been transferred a total of three (3) times:

             June 20, 2017      from Ocwen/Deutsche Bank to Nationstar/ U.S. Bank National
                                Association
             March 19, 2018     from Nationstar/U.S. Bank National Association to MTGLQ
                                Investors c/o Rushmore Loan Management;
             September 19, 2018 from Rushmore Management to U.S. Bank Trust National
                                Association/SN Servicing Corp.
 Case 16-10845-SDM          Doc 53    Filed 05/15/19 Entered 05/15/19 16:08:10              Desc Main
                                      Document     Page 3 of 4

       8.     In the interim, although the Creditor originally filed their proof of claim as a “pay debt
              in full” claim, they have continued to file Notices of Mortgage Payment Changes, one
              on October 3, 2017, showing a payment change from $472.36 to $580.19 effective
              11/1/2017; and another on May 9, 2018, showing a payment change to $490.98,
              effective June 1, 2018.

       9.     The Trustee would show that she has has continued making conduit payments on this
              loan and has cured the prepetition arrearage claim per the original confirmed plan, the
              proof of claim, and the subsequent Notices of Payment Changes, and now the original
              36-month plan period has expired.

       10.    The Trustee contacted the Debtor’s counsel in September 2018 when excess funds
              began accumulating in this case, and was advised at that time after several phone calls
              and emails that it appeared that no loan modification agreement was ever obtained.

       11.    The Trustee would show that absent strict proof that the Debtors did, in fact, obtain a
              loan modification that extended the maturity date for their mortgage, it would be in the
              best interest of the Debtors and the bankrupt estate for the plan period to be extended to
              60 months, with the Trustee to continue making conduit payments until such time as the
              Debtors could apply for and obtain a loan modification, as otherwise the plan would not
              be feasible based upon having to pay a total of more than $30,000.00 in remaining
              principal over the next 24 months.

       12.    Upon information and belief, the Debtors should qualify for a loan modification or a
              refinancing of the debt, as they have had a perfect remittance record in this case, and
              have, in fact, paid in more than the amount due to date.

       13.    Furthermore, the Trustee is holding approximately $5,800.00 (plus accruing plan
              payments) that could be applied towards the current loan balance owed to the mortgagee
              in order to obtain the loan modification.

       14.    The Trustee would further show that all other secured/administrative claims have been
              satisfied, and that as the total unsecured debts herein total less than $500.00, that those
              claims should be paid in full from the funds on hand, as well.

       15.    The Trustee is simultaneously filing a Motion for Accounting with the current servicer
              for the mortgage, SN Servicing Corp./U.S. Bank Trust National Association as Trustee
              of Tiki Series III Trust.

       16.    Other grounds to be shown at the hearing hereon.

        WHEREFORE, PREMISES CONSIDERED, the Trustee prays that this Motion be received
and filed, and that at the hearing hereon this Motion be approved, and for such other, further, and
general relief to which the Trustee and this bankrupt estate may be entitled.

       DATED: May 15, 2019                   Respectfully submitted:
                                             ______________________________________
                                             /S/ JEFFREY K. TYREE, MSB#9049
                                             ATTORNEY FOR TERRE M. VARDAMAN,
                                             CHAPTER 13 TRUSTEE
                                             PO BOX 1326, BRANDON MS 39043-1326
                                             601-825-7663; vardaman13ecf@gmail.com
  Case 16-10845-SDM                Doc 53      Filed 05/15/19 Entered 05/15/19 16:08:10                         Desc Main
                                               Document     Page 4 of 4
                                                 CERTIFICATE OF SERVICE
          I, Jeffrey K. Tyree, attorney for the Chapter 13 Trustee, do hereby certify that I have this day filed the foregoing
with the clerk of this court using the CM/ECF system, and I further certify that I served a true and correct copy of same,
either electronically or via United States Mail, postage prepaid, to the UNITED STATES TRUSTEE and the following:


William C. Cunningham
wccsinc@gmail.com


US BANK NATIONAL ASSN
FLOYD HEALY
rcolelaw@swbell.net


JOE AND SHARON WELLS
614 CYPRESS ST
COLUMBUS MS 39702


US BANK NATIONAL ASSN
PO BOX 619096
DALLAS TX 75261-9741


U.S. BANK TRUST NATL ASSN
C/O SN SERVICING CORP
323 5TH ST
EUREKA CA 95501


SN SERVICING CORP
PO BOX 660820
DALLAS TX 75266-0820


         Dated: May 15, 2019.                           __________________________________________
                                                        /S/ JEFFREY K. TYREE
